Title: From Benjamin Franklin to David Hartley, 25 January 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy Jany. 25. 1779.
I a long time believed that your Government were in earnest in agreeing to an Exchange of Prisoners. I begin now to think I was mistaken. It seems they cannot give up the pleasing Idea of having at the End of the War 1000 Americans to hang for high Treason. You were also long of Opinion, that the Animosity against America was not national or general: But having seen the exterminating Proclamation of the Commissioners approved by King Lords & Commons, and that not attended with any Marks of Popular Disapprobation, perhaps you too begin to think that you were mistaken. I thank you for writing those excellent Letters to your Constituents. I like all but your Reflections against the King of France for assisting us. In my Mind, the Coming to the Relief of an innocent People under the bloody Oppression your Ministers were exercising over them, and exposing himself and Nation, to a War on their Account, was not only what any Prince had a Right to do for the sake of common Humanity, but was a magnanimous & heroic Action, that is admired at present by the wise & good through all Europe, and will hand his Name down with Glory to Posterity! Our different ways of thinking in this particular will not however diminish our private Friendship, nor impair those Sentiments of sincere Esteem and Respect with which I am ever Dear Sir, Your most obedient & most humble Servt.
B Franklin
David Hartley Esqr.
 
Endorsed: D F January 25 1779 by Mr Lloyd
